Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO

SECURITY AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “First Amendment”), dated as of April 25, 2012, is among GLOBAL
POWER EQUIPMENT GROUP INC., a Delaware corporation (the “Borrower”), each of the
GRANTORS (as defined in the Security Agreement), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders, Swingline Lender and
Issuing Lender (the “Administrative Agent”) and as Secured Creditor (as defined
in the Security Agreement), and the LENDERS (as defined in the Credit Agreement
defined below), signing this First Amendment.

BACKGROUND

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of February 12, 2012 (the “Credit
Agreement”). The terms defined in the Credit Agreement and not otherwise defined
herein shall be used herein as defined in the Credit Agreement.

B. The Borrower has requested certain amendments to (i) the Credit Agreement and
(ii) a schedule to the Security Agreement.

C. The Lenders and the Administrative Agent hereby agree to amend the Credit
Agreement, subject to the terms and conditions set forth herein.

D. The Secured Creditor and the Grantors hereby agree to amend the Security
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Grantors
(as defined in the Security Agreement), the Required Lenders and the
Administrative Agent covenant and agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT.

(a) The definition of “Consolidated Funded Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended to read as follows

“Consolidated Funded Indebtedness” means, on any date of determination, the
Dollar Amount of outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries of the type described in clauses (a), (b), (c),
(e) and (f) (provided such obligations are not contingent on such date and
excluding (i) undrawn obligations under Letters of Credit and (ii) obligations
in respect of surety bonds and performance bonds, in each case to the extent the
Borrower and its Subsidiaries have no direct liability therefor) of the
definition of “Indebtedness”, and, without duplication, any Guaranty Obligation
of the foregoing.

 

1



--------------------------------------------------------------------------------

(b) The definition of “Guaranty Obligation” set forth in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take or pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (a) endorsements for collection or deposits in the
ordinary course of business or (b) performance guaranties provided by (i) the
Borrower on behalf of a Subsidiary or (ii) a Subsidiary on behalf of the
Borrower or another Subsidiary, in each case of clauses (i) and (ii), in the
ordinary course of business.

(c) The definition of “Indebtedness” set forth in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person and accrued liabilities incurred in the ordinary course
of business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

2



--------------------------------------------------------------------------------

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payable arising in the
ordinary course of business), whether or not such Indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person (i) relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, (ii) with respect to banker’s
acceptances issued for the account of any such Person and (iii) with respect to
surety bonds and similar instruments (including performance bonds);

(g) all obligations of any such Person in respect of Disqualified Capital Stock;

(h) all net obligations of such Person under any Hedge Agreements;

(i) the outstanding attributed principal amount under any asset securitization
program; and

(j) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include its pro
rata share of the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Hedge Agreement on any date shall be deemed to be the
Hedge Termination Value thereof as of such date.

(d) Section 7.19 of the Credit Agreement is hereby amended to read as follows:

7.19 Foreign Counsel Opinions.

(a) If, at any time, any First Tier Foreign Subsidiary shall (a) generate 10% or
more of Consolidated EBITDA or (b) own 10% or more of the consolidated total
assets of the Borrower and its Subsidiaries, the Borrower shall provide
favorable opinions of local foreign counsel, addressed to the Administrative
Agent and each Lender, as to the perfection of the security interest in
sixty-six percent (66%) of the total outstanding voting Capital Stock (and one
hundred percent (100%) of the non-voting Capital Stock) of such First Tier
Foreign Subsidiary, in form and substance reasonably satisfactory to the
Administrative Agent.

(b) If, at any time, Global Power Netherlands BV shall (a) generate 25% or more
of Consolidated EBITDA or (b) own 25% or more of the consolidated total assets
of the Borrower and its Subsidiaries, the Borrower shall provide favorable
opinions of local Dutch counsel, addressed to the Administrative Agent and each
Lender, as to the perfection of the security interest in sixty-six percent
(66%) of the total outstanding voting Capital Stock (and one hundred percent
(100%) of the non-voting Capital Stock) of Global Power Netherlands BV, in form
and substance reasonably satisfactory to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

(e) Schedule 6.2 of the Credit Agreement is hereby amended to be in the form of
Schedule 6.2 to this First Amendment.

(f) Schedule 7.19 of the Credit Agreement is hereby amended to be in the form of
Schedule 7.19 to this First Amendment.

2. AMENDMENT TO SECURITY AGREEMENT.

(a) Schedule 13 of the Security Agreement is hereby amended to be in the form of
Schedule 13 to this First Amendment.

3. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, on and as of
the date hereof as made on and as of such date, except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects on and as of the date hereof as if made on and as of such date, (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date);

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrower has full power and authority to execute and deliver this
First Amendment, (ii) this First Amendment has been duly executed and delivered
by the Borrower, and (iii) each of this First Amendment and the Credit Agreement
and the Security Agreement, each as amended hereby, constitutes the legal, valid
and binding obligations of the Borrower, enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies, regardless of
whether considered in a proceeding in equity or at law;

(d) neither the execution, delivery and performance of this First Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower is a party or by which any of its properties
may be bound or any Governmental Approval relating to Borrower, except to the
extent such conflict, breach or default, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect;

 

4



--------------------------------------------------------------------------------

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not already obtained
(including the Board of Directors (or other similar governing body) of the
Borrower) is required for the execution, delivery or performance by the Borrower
of this First Amendment; and

(f) the stock of Global Power Netherlands BV is not pledged to ABN AMRO Bank
N.V. and ABN AMRO Bank N.V. has no lien on the stock of Global Power Netherlands
BV.

4. CONDITIONS TO EFFECTIVENESS. This First Amendment shall be effective as of
April 25, 2012, subject to satisfaction or completion of the following:

(a) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Required Lenders;

(b) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Borrower and acknowledged by each Subsidiary Guarantor
and each Grantor;

(c) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

5. REFERENCE TO THE CREDIT AGREEMENT AND SECURITY AGREEMENT.

(a) Upon the effectiveness of this First Amendment, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby
and (ii) each reference in the Security Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the
Security Agreement, as affected and amended hereby.

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.

(c) The Security Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.

6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this First Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

7. SUBSIDIARY GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Subsidiary
Guarantor (a) acknowledges, consents and agrees to the execution, delivery and

 

5



--------------------------------------------------------------------------------

performance by the Borrower of this First Amendment, (b) acknowledges and agrees
that its obligations in respect of its Subsidiary Guaranty Agreement are not
released, diminished, waived, modified, impaired or affected in any manner by
this First Amendment or any of the provisions contemplated herein, (c) ratifies
and confirms its obligations under the Subsidiary Guaranty Agreement, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, the Subsidiary Guaranty Agreement.

8. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

9. GOVERNING LAW. This First Amendment and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this First Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11. HEADINGS. Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.

12. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED

 

6



--------------------------------------------------------------------------------

BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

BORROWER: GLOBAL POWER EQUIPMENT GROUP INC.

By:   

/s/ David L. Willis

Name:  

David L. Willis

Title:  

CFO

 

Schedule 13



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Secured Creditor, Swingline Lender, the Issuing Lender and
Lender

By:  

/s/ Andrew M. Widmer

Name:  

Andrew M. Widmar

Title:  

Vice President

 

Schedule 13



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Chris Dolence

Name:  

Chris Dolence

Title:  

Assistant Vice President

 

Schedule 13



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:  

/s/ Allen K. King

Name:  

Allen K. King

Title:  

SVP

 

Schedule 13



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: AS SUBSIDIARY GUARANTORS AND AS GRANTORS: WILLIAMS
INDUSTRIAL SERVICES GROUP, L.L.C.

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

Treasurer

BRADEN MANUFACTURING, L.L.C.

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

Treasurer

WILLIAMS INDUSTRIAL SERVICES, LLC

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

Treasurer

WILLIAMS SPECIALTY SERVICES, LLC

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

Treasurer

 

Schedule 13



--------------------------------------------------------------------------------

WILLIAMS PLANT SERVICES, LLC

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

Treasurer

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

CFO

WILLIAMS GLOBAL SERVICES, INC.

By:  

/s/ David L. Willis

Print Name:  

David L. Willis

Print Title:  

CFO

 

Schedule 13